Title: To Benjamin Franklin from C[S?]. P. Heltier [Geltier?], 24 August 1777
From: Heltier [Geltier?], C[S?]. P.
To: Franklin, Benjamin


Monsieur
A paris Le 24 aoust 1777
Un curieux seroit charmé d’avoir de vous L’explication de la contrariete suivante car vous seul avés parle raison sur L’éléctricité qui vous est si redevable.
Tout le monde convient que le tems sec et froid donne le plus d’energie a L’Electricite, au petit tonnere que nous avons entre les mains depuis environ 40 ans: d’un autre coste tout le monde convient qu’un tems tres chaud et tres humide produit les plus grands orages et leurs est propre: d’out peut venir cette contrarieté car l’identité du tonnere avec L’electricite est bien prouvee. J’ai l’honneur d’être avec la plus grande consideration Monsieur Vottre tres humble et tres obeïssant serviteur
C. P. Heltier
demeurant ches mr. junot vis a vis La rüe au maire rue st. martin A paris
 
Addressed: A Monsieur / Monsieur Benjamin / franklin ameri / quain a passÿ proche / paris / a passÿ
